William C. Hecht, Jr., J.
Motion for an order directing respondent to inform petitioner as to the forwarding address of Ms infant daughter is granted. By order of the Supreme Court, Nassau County, petitioner is entitled to visitation rights with Ms children. However, it appears that petitioner has no knowledge of the whereabouts of his wife or infant daughter. Bespondent has refused to release the requested information, citing (but not submitting) regulations which allegedly prohibit the furnishing of information concerning a child’s whereabouts in a case involving a matrimonial action without the permission of the parent or guardian with whom the child is residing. The alleged reason for adoption of such regulations, according to counsel for respondents, is possible physical danger to the cMld.
Even assuming that these alleged regulations could be used to aid a parent in violating a mandate of the Supreme Court, for the immediate physical safety of a child, respondent has made absolutely no showing that this child is in danger of physical harm at the hands of her father. It may be assumed that the wife failed to establish the existence of such danger before the court in Nassau County, in view of the fact that the father was granted visitation rights.